Citation Nr: 1437636	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel







INTRODUCTION

The Veteran served on active duty from February 1975 to May 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

This case was most recently before the Board in January 2013 when an increased rating claim for service-connected degenerative disc disease was adjudicated.  The Veteran's service connection claim for hypertension was remanded for further development.  The RO issued a supplemental statement of the case in June 2013 and the appeal is again before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

Hypertension was first diagnosed several years after the Veteran's service, and the competent and credible evidence fails to establish a causal or etiological relationship between the Veteran's hypertension and service, to include recorded elevated blood pressure readings.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §38 U.S.C.A. §§  1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that his current hypertension had its onset during his active military service.  He argues that in-service elevated blood pressure readings represented the pre-cursor to the eventual post-service diagnosis.  

A review of the service treatment records show that the Veteran marked on several occasions that he was unsure as to whether he had high blood in his reports of medical history.  Service treatment records reflect numerous blood pressure readings.  Several blood pressure readings include 122/94 (August 1975), 116/66 (August 1976), 128/80 (January 1977), 138/80 (October 1977), 136/84 (August 1982), 136/82 (March 1983), 126/84 (February 1985), 130/86 (March 1986), 136/88 (November 1986), 132/84 (November 1988), and 152/88 (July 1989).  However, the examination reports that were prepared contemporaneous to the medical history reports consistently found that his heart and vascular system were normal.  Moreover, despite having these readings, a diagnosis of hypertension is not shown at any time during the Veteran's active service.

Next, post-service evidence does not reflect symptomatology associated with hypertension for over six years following separation from service. VA treatment records first reflect a diagnosis of hypertension as early as December 2000.  A VA treatment just a month earlier in November 2000 specifically diagnosed the Veteran was "elevated blood pressure without diagnosis of hypertension."  Reference is also made to an April 2012 treatment report from the Veteran's cardiologist, who noted that the Veteran had a history of hypertension that only extended back 10 years (early 2000s).  These records to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, records do not reflect a diagnosis of hypertension until December 2000.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time (in this case, over six years) after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that the Veteran has submitted statements alleging that he has suffered from hypertension since service.  However, while he may be competent to report having elevated blood pressure readings, he not deemed competent to state that he had hypertension.  He has also provided no explanation as to why he delayed seeking treatment or filing a claim for over six years.  Indeed, while the Veteran sought treatment for other medical issues in service, treatment for hypertension was not recorded.  Such weighs against the claim.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of hypertension is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

The Veteran was afforded a VA examination in November 2009.  After reviewing the Veteran's claims file and examining the Veteran, the November 2009 VA examiner opined that the Veteran's current hypertension was less likely than not due to his active military service.  She noted that the Veteran had exhibited multiple blood pressure readings, varying, without any clear indication of sustained abnormal blood pressure readings.  She considered that the JNC7 guidelines suggest normal hypertension is less than 120/80, and pre-hypertension is defined as 120- to 139/ 80 to 89.  Therefore, she noted that all of the "abnormal" blood pressure readings recorded in service, except for the one in 1989 associated with pain, fell into the category of pre-hypertension.  In other words, despite the Veteran having multiple blood pressure readings that were described as "pre-hypertension," the examiner ultimately concluded that the Veteran's current hypertension was not related to his active service, to include those "abnormal" blood pressure readings.  The VA examiner instead pointed to risk factors for hypertension including a history of alcoholism and tobacco use disorder.  Although, she noted that the Veteran was currently tobacco-free. 

As the examiner provided detailed rationale for her opinion with reference to the evidence of record, the Board finds the November 2009 VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hypertension and in-service blood pressure readings.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, cardiovascular disorders, including hypertension, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that blood pressure readings and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that the Veteran is competent to etiologically link his in-service blood pressure readings to his current hypertension, diagnosed several years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Additionally, the Veteran has offered only conclusory statements regarding the relationship between his hypertension and service.  In contrast, the November 2009 VA examiner reviewed his records and considered his reported history.  The November 2009 VA examiner additionally examined the Veteran.  Therefore, the Board finds that the November 2009 VA examination is the most probative evidence of record.  As such, the preponderance of the evidence weighs against a finding that the Veteran's current hypertension is related to service. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Complete VCAA duty to notify was satisfied prior to the rating decision on appeal by way of letter sent to the Veteran in December 2008 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Moreover, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Consequently, the Board finds that the duty to notify has been satisfied as to this claim.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  The Veteran submitted private treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  Most recently, in January 2013, the Board remanded to obtain additional treatment records. 

Next, the Veteran was afforded an examination in November 2009 regarding his hypertension claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 VA examination and opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional treatment records.  All those actions were accomplished, and there has been substantial compliance with the January 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


